Case 7:19-cr-00816-VB Document 40 Filed 01/04/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

a pene e ee eee wn-X
UNITED STATES OF AMERICA
ORDER
Vv.
; 19 CR 816 (VB)

KSAON L. CRUTE, ; 17 CR 110 (VB)

Defendant. :
weeeeeeenneeee a a penn nen nn-X

Sentencing in the above two matters has been re-scheduled for February 17, 2021, at 3:00
p.m. The Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Defendant’s sentencing submission is due February 3, 2021, and the government’s
submission is due February 10, 2021.

Dated: January 4, 2021
White Plains, NY

SO ORDERED:

Vuul

Vincent L. Briccetti
United States District Judge

 
